PER CURIAM.
Michael Anthony Wood seeks review of an order of the United States Court of Federal Claims dismissing his complaint for lack of jurisdiction. Wood v. United States, No. 02-789C (Fed.Cl. Sept. 5, 2002). On July 12, 2002, Wood filed a complaint in the Court of Federal Claims alleging that the seizure of his property constituted a taking. Wood’s takings *180claim stems from a government seizure of his property during an arrest on December 6,1988. Because a claim for an unconstitutional taking accrues at the time “the plaintiff has a complete and present cause of action,” Hair v. United States, 350 F.3d 1253, 1260 (Fed.Cir.2003), and because the six-year limitations period for actions against the United States is a jurisdictional requirement attached by Congress that must be strictly construed, Hopland Band of Pomo Indians v. United States, 855 F.2d 1573, 1576-77 (Fed.Cir.1988), the Court of Federal Claims properly dismissed Wood’s claim as time barred. See 28 U.S.C. § 2501 (“Every claim of which the United States Court of Federal Claims has jurisdiction shall be barred unless the petition thereon is filed within six years after such claim first accrues.”). Accordingly, we affirm.